PER CURIAM.
We reverse the final order entered by the trial court denying the appellant’s motion to modify a final judgment of dissolution. A majority of the panel agrees that Mize v. Mize, 621 So.2d 417 (Fla.1993) controls this case. A majority also agrees that a new hearing must be held. The cause is remanded for a new hearing.
REVERSED AND REMANDED.
COBB, J., concurs specially with opinion.
HARRIS, J., concurs specially with opinion.
THOMPSON, J., concurs in part and dissents in part with opinion.